Citation Nr: 1638311	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-30 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating prior to January 21, 2010 for left ankle tendonitis. 

2. Entitlement to an initial compensable rating prior to July 2, 2012 for left knee tendonitis.

3. Entitlement to an initial compensable rating prior to January 21, 2010 for a left hip flexor injury strain (left hip disability).

4. Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1998 to February 1999 with subsequent service in the Army Reserve until 2005, to include periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a December 2011 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In December 2014, the Board denied the claims for entitlement to service connection for a low back disability, entitlement to an initial compensable rating prior to July 2, 2012 for tendonitis of the left knee, entitlement to an initial compensable rating prior to January 21, 2010 for a left hip disability, and entitlement to an initial compensable rating prior to January 21, 2010 for left ankle tendonitis.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the parties filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's December 2014 decision in pertinent part and remand the claim back to the Board for further development and readjudication in compliance with the directives specified.  The Court granted the May 2016 JMR in a June 2016 order, finding that the Board erred insofar as it failed to support its decisions on the claims for increased initial ratings with adequate statements of reasons and bases, and did fulfill the duty to assist by providing the Veteran with an adequate opportunity to obtain a letter from her private doctors with a nexus opinion on the etiology of her low back disability.  Specifically, the JMR stated that the Board erred by not clearly discussing whether minimum compensable evaluations of the relevant disabilities were warranted based on actually painful joints.  The parties agreed that a remand was necessary to allow the Veteran an opportunity to submit a private medical opinion regarding her low back disability and for the Board to consider the Veteran's reports of painful motion of her left ankle, knee, and hip.  Therefore, the Court vacated the portions of the Board's December 2014 decision denying entitlement to service connection for a low back disability, a compensable rating for the left knee tendonitis prior to July 2, 2012, a compensable rating for the left hip disability prior to January 21, 2010, and a compensable rating for the left ankle tendonitis prior to January 21, 2010, and remanded these matters to the Board.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 21, 2010, the Veteran's left ankle tendonitis was manifest by pain on motion.  It did not manifest in ankylosis, moderate or marked limitation of motion, malunion of os calcis or astragalus, or astragalectomy.

2. Prior to July 2, 2012, the Veteran's left knee tendonitis was manifest by pain on motion.  It did not manifest in ankylosis, recurrent subluxation or lateral instability, a semilunar cartilage disability, flexion limited to 60 degrees or less, extension limited to five degrees or more, nonunion or malunion of the tibia and fibula, or genu recurvatum. 

3. Prior to January 21, 2010, the Veteran's left hip disability was manifest by pain on motion.  It did not manifest in ankylosis, extension limited to five degrees, flexion limited to 45 degrees or less, limitation of abduction of the thigh with motion lost beyond ten degrees, limitation of adduction of the thigh such that the Veteran cannot cross legs, limitation of rotation of the thigh such that the Veteran cannot toe-out more than 15 degrees, or femur impairment with nonunion, malunion, or false joint of the surgical neck.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, a rating of 10 percent, but no higher, is warranted for left ankle tendonitis, prior to July 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5024-5271 (2015).

2. With reasonable doubt resolved in favor of the Veteran, a rating of 10 percent, but no higher, is warranted for left knee tendonitis, prior to July 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5024-5260 (2015).

3. With reasonable doubt resolved in favor of the Veteran, a rating of 10 percent, but no higher, is warranted for a left hip disability, prior to July 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5299-5252 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claims for initial compensable ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).  In this case, VA obtained the Veteran's service treatment records, lay statements, and all of the identified post-service private and VA treatment records.  

The Veteran was given VA examinations in May 2006 and January 2010.  While the VA examination reports indicate that both passive and active motion were tested, it is unclear whether the examiner tested range of motion in weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238. 2016 WL 3591858 (Vet. App. July 5, 2016).  However, the VA examiners specifically talk about the Veteran's range of motion in the context of performing various weight-bearing and nonweight-bearing activities.  Range of motion testing for the right ankle is not necessary, as it is damaged and currently service-connected. See 38 C.F.R. § 4.59.  Range of motion testing is also not necessary for the right knee, as the May 2006 VA examination indicated that there was some limitation of motion of the right knee and hip; therefore, they were not undamaged.  Id.  Furthermore, opposite range of motion testing was done on the right hip and knee during the May 2006 VA examination.  For these reasons, the Board finds that the May 2006 and January 2010 VA examinations are substantially adequate under Correia.  See Correia v. McDonald, No. 13-3238. 2016 WL 3591858 (Vet. App. July 5, 2016).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready for consideration on the merits.

Laws and Regulations - Increased Rating

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for Left Ankle Tendonitis - Analysis

Prior to January 21, 2010, the Veteran was assigned a noncompensable initial rating for her left ankle tendonitis.  She asserts that a compensable initial rating is warranted due to painful motion.

The left ankle tendonitis is rated by analogy under 38 C.F.R. § 4.71a, DC 5024-5271, applicable to limited motion of the ankle. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  When an unlisted condition is encountered, as with left ankle tendonitis, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  Here, left ankle tendonitis is analogous in anatomical localization and symptomatology to tenosynovitis, DC 5024.  The specific disability being evaluated is the left ankle, so the diagnostic code after the hyphen is DC 5271. 

Ratings under DC 5024 are assigned based upon limitation of motion of affected parts.  Limitation of motion of the ankle is rated under DC 5271.  Moderate limitation of motion of the ankle warrants a 10 percent rating.  Marked limitation of motion of the ankle warrants a 20 percent rating, which is the maximum schedular rating under DC 5271.  The Board notes that "normal" ranges of motion of the ankle joint for dorsiflexion is 0 to 45 degrees, and for plantar flexion, 0 to 20 degrees. See 38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination in May 2006.  The Veteran reported that she used an elastic pull on wrap on her left ankle whenever she tried to run or walk more than an hour.  She also reported that she wore tennis shoes for walking because flip-flops made her ankle feel like it was going to separate.  She indicated that she had ankle flare-ups when she did a lot of walking or had to run across the street.  She also indicated that her ankle would swell after a little bit of activity, sometimes after just playing with her children.  She also indicated that walking on uneven ground would sometimes bother her ankles.  

On examination, the VA examiner noted that the Veteran's bilateral ankles were nontender and nonswollen.   Range of motion was symmetric, with 0 to 20 degrees dorsiflexion and 0 to 75 degrees plantar flexion, bilaterally.  The Veteran had full painless inversion and eversion that was symmetric, but there was a click in her left lateral ankle after repetitive motion.  She was able to rise up onto her toes repeatedly, and did so 10 times.  The VA examiner diagnosed the Veteran with tendonitis with mild discomfort and limitation in function.  There were no other changes in active or passive range of motion during testing against resistance, and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that she had mild ankle pain, occurring daily, and continuous throughout the day.  She reported having minimal swelling with prolonged standing, as well as stiffness and popping.  She indicated that she felt some instability with exercises, but had no catching or locking.  She stated that she could stand up to 30 to 60 minutes before increased pain, walk for up to 30 to 45 minutes before onset of discomfort, sit for up to an hour before she needed to move or elevate the ankle, avoided running, and was able to climb up to eight steps.  She reported having a normal gait, but noted having somewhat of a limp, with swelling and popping of the ankle, after prolonged walking and increased physical activity.  She stated that she used a soft ankle brace, primarily when she was engaged in exercise or physical activity.  She stated that she had flare-ups with a severity of four to five out of 10 about two to three times a week during the summer months with increased physical activity.  She stated that she took Motrin 600 mg up to two to three times a day and stretched to relieve the pain.

On examination, the VA examiner indicated that there was no tenderness, instability or soft tissue swelling noted.  Alignment was normal.  Active and passive ranges of motion were tested.  Dorsiflexion was zero to 25 degrees without pain.  Plantar flexion was zero to 25 degrees without pain.  Inversion was zero to 15 degrees, with pain at 15 degrees.  Eversion was zero to 25 degrees, with pain at 25 degrees.  There was no additional loss of range of motion or increased pain with repetitive motion testing.  The VA examiner diagnosed the Veteran with left ankle strain with decreased range of motion.  He indicated that there was no other loss of coordination and no additional loss of range of motion due to painful motion or lack of endurance due to weakness or fatigue.

In June 2010, the Veteran stated that she could not run.  She stated that when she tried to run her ankles would start to hurt and swell.  She indicated that she had to wear an ankle brace anytime she tried to jog or run when trying to exercise.  She went on to state that her ankle rarely felt normal.  It continuously felt like it needed to pop, and bothered her from the moment she got out of bed.

The above evidence does not reflect either marked or moderate limitation of ankle motion prior to January 21, 2010.  As such entitlement to a compensable rating based on limitation of motion under Diagnostic Code 5171 is not in order.  Indeed, dorsiflexion of the left ankle motion was normal even after repetitive motion testing and the Veteran did not indicate that flare-ups limited motion to the extent that it would more nearly approximate moderate or marked limitation of motion.   While the January 21, 2010 VA examination report did indicate that the Veteran had decreased plantar flexion and inversion, and painful motion at the end of the range of motion upon inversion and eversion, these symptoms do not amount to a marked disability.  However, the decreased plantar flexion and inversion does constitute a moderate decrease in range of motion when pain is contemplated as will be discussed, below.

Under 38 C.F.R. § 4.71a, DC 5003, where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion. The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion. The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

During the May 2006 VA examination, the Veteran described additional functional impairment during flare-ups due to the pain, painful motion, premature or excess fatigability, and weakness. These symptoms are best described a moderate disability. Similarly, in January 2010, painful motion and a moderate loss of range of motion, including as due to pain, were detected.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the minimum compensable rating of 10 percent for a left ankle disability is warranted based on painful motion, prior to January 21, 2009.  38 C.F.R. § 4.59.

For the entire period on appeal, there was also no evidence of ankylosis or os calcis, astragalus, or astragalectomy, warranting a higher rating under DCs 5270, 5272, 5273, or 5274, and the Veteran's testimony did not indicate otherwise.

For the foregoing reasons, an initial rating of 10 percent for left ankle tendonitis, and no higher, is warranted, prior to January 21, 2010.

Increased Rating for Left Knee Tendonitis - Analysis

Prior to July 2, 2012, the Veteran was assigned a noncompensable initial rating for her left knee tendonitis.  She asserts that a compensable initial rating is warranted due to painful motion.

The left knee tendonitis is rated by analogy under 38 C.F.R. § 4.71a, DC 5024-5260, applicable to limitation of flexion of the leg. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  When an unlisted condition is encountered, as with left knee tendonitis, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  Here, left knee tendonitis is analogous in anatomical localization and symptomatology to tenosynovitis, DC 5024.  The specific disability being evaluated is the left knee, so the diagnostic code after the hyphen is DC 5260. 

Ratings under DC 5024 are assigned based upon limitation of motion of affected parts.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004.  Therefore, the Veteran's left knee tendonitis is evaluated under DCs 5260 and 5261 for limitation of flexion and extension of the leg.  Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees. Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2014).

A noncompensable rating under DC 5260 is warranted when flexion is limited to 60 degrees. A 10 percent rating is warranted when flexion is limited to 45 degrees, and a 20 percent rating under is warranted when flexion is limited to 30 degrees. The maximum schedular rating available under DC 5260 is 30 percent disability, and is warranted when flexion is limited to 15 degrees.

The Veteran was afforded a VA examination in May 2006.  The Veteran reported having mild pain that occurred once in a while.  She occasionally used painkillers, but seldom used any ice or heat.  Her knee would sometimes swell a little, but never locked or gave way.  She reported that she had no trouble with stairs unless she was going up more than a couple of flights. She never used a knee brace.  She was able to squat, but did not stay down for very long.  She could kneel, but reported occasionally experiencing a sharp, brief pain in her left knee as she touched down.  She stated that walking made her knee sore after one and a half to two hours.  She indicated that she could sit with her knee bent underneath her chair, but that it bothered her and she shifted frequently.  She reported that she only experienced flare-ups with increased activity, but could not recall the frequency of these flare-ups.

On examination, the Veteran's range of motion was 135 degrees in the right knee and 140 degrees in the left knee, both accomplished without pain.  She did have some clicks and crepitation in both knees.  The knee was stable by McMurray and drawer sign, bilaterally.  The thighs were of equal size, with no atrophy.  The VA examiner diagnosed the Veteran with left knee tendonitis with mild discomfort and limitation in function.  There was no other change in active or passive range of motion during testing against resistance, and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.

The Veteran was afforded a VA examination in January 2010. The Veteran reported that she had mild pain occurring four out of seven days each week, lasting the entire day when it occurred.  She stated that she had swelling and stiffness with prolonged standing.  She also reported having catching in the knee about one to two times a week, but no instability.  The Veteran stated that her pain increased after standing up for 30 to 60 minutes.  She also reported that she could walk for up to 30 to 45 minutes before the onset of discomfort, sit for up to an hour before needing to move, avoided running, and was able to climb up to eight steps without pain.  The VA examiner noted that the Veteran had a normal gait, but that she reported having a slight limp with increased physical activity.  The Veteran stated that she used a soft knee brace when she was engaged in exercise or physical activity, but did not use it on a regular basis.  She reported flare-ups with a severity of four to five out of 10, occurring about one to two times per week.  These mostly occurred during the summer months, with increased physical activity.  She stated that she took 600 mg of Motrin up to two to three times a day, and used ice or heat to relieve increased pain.  She reported that she used a heated mattress pad over the previous three weeks, which led to decreased stiffness.

On examination, the VA examiner noted that the Veteran had tenderness to palpation over the patellar tendon, but was otherwise non-tender to palpation.  Crepitus was noted.  There was a positive patellar compression test and positive retropatellar pain was elicited.  There was no swelling noted and no instability, with negative Lachman's and McMurray's tests.  Alignment was normal.  Active and passive ranges of motion were normal from zero to 145 degrees, with repetition and without pain.  The VA examiner diagnosed the Veteran with left knee retropatellar pain syndrome with suprapatellar bursitis by x-ray, and normal range of motion.  He indicated that there was no other loss of coordination and no additional loss of range of motion due to painful motion or lack of endurance due to weakness or fatigue.

In June 2010, the Veteran stated that her knee would be sore and sometimes swollen after a day of work or play.  Her shins would get tired after walking long distances or standing for long periods of time.

The Veteran was afforded a Board hearing in December 2011.  She stated that she had painful motion of the knee.  She reported that her knee felt like it needed to pop when she was pushing the clutch of her car.  The Veteran described the pain as an irritating and throbbing pain.  She stated that her knee was stiff in the morning, and her knee symptoms continued to worsen throughout the day, despite stretching throughout the day.  She indicated that she did not wear a brace, but that her knee did get weak.  She reported symptoms of grinding and popping.  The Veteran also reported that after bending down, she had to put most of her weight on the right side in order to get up all the way.  She reported that her knee felt like it needed to pop, or actually did pop, with most types of motion, including while navigating stairs and bicycling.  She indicated that her knee bothered her every day.  She stated that her knee symptoms had worsened.  The Veteran described feeling a constant pain under her knee cap that made it feel like her knee needed to pop.

In July 2012, the Veteran was afforded a VA examination.  The VA examiner opined that the Veteran's left knee condition was mild.  There was no alteration of gait.  The Veteran did not report any flare-ups lasting more than 24 hours.  The Veteran indicated that she experienced intermittent left knee pain with prolonged standing and walking (more than 40 minutes at a time), and with squatting and climbing activities.  She also reported intermittently feeling a "click" in the left knee cap area.  She did not report any stiffness, weakness, instability, giving way or buckling.  The knee would occasionally feel swollen.  She reported wearing an ACE wrap intermittently, with planned prolonged standing and walking.  Left knee flexion was 140 degrees, with pain at that point.  There was no limitation of extension, with no evidence of painful motion.  There was no additional loss of range of motion after repetitive use testing.  However, the Veteran did experience pain on movement after repetitive use.  Muscle strength was normal.  Stability testing was normal.  There was no evidence of patellar subluxation or dislocation.  No meniscal conditions or surgical procedures were noted.  The Veteran's gait was normal.  The VA examiner indicated that the Veteran was able to perform complete squats, although she reported left knee pain with this maneuver.  The VA examiner also noted that the Veteran was tender to palpation over the left patellar tendon, consistent with patellar tendonitis.  There was no crepitus.  The VA examiner opined that the Veteran's left knee disability did not impact her ability to work.

Based on the above evidence, a compensable rating is not warranted for limitation of motion under DC 5260, as the Veteran's flexion of the leg has been greater than 140 degrees throughout the appeal period.  The claims folder contains no reports of ankylosis, recurrent subluxation or lateral instability, semilunar cartilage disabilities, limitation of extension, non-union or malunion of the tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5257, 5258, 5259, 5261, 5262, and 5263 are not applicable.

Under 38 C.F.R. § 4.71a, DC 5003, where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion. The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion. The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

During the May 2006, January 2010, and July 2012 VA examinations, the Veteran described additional functional impairment during flare-ups due to the pain, painful motion, premature or excess fatigability, and weakness.  She also described these symptoms in her June 2010 statement and December 2011 Board hearing.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the minimum compensable initial rating for a left ankle disability is warranted based on painful motion, prior to July 2, 2012.  38 C.F.R. §§ 4.59.

Increased Rating for a Left Hip Disability - Analysis

Prior to January 21, 2010, the Veteran was assigned a noncompensable initial rating for her left hip disability.  She asserts that a compensable initial rating is warranted due to painful motion.

The left hip disability is currently rated by analogy under 38 C.F.R. § 4.71a, DC 5299-5252, applicable to limitation of flexion of the thigh. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted condition is encountered, as with left hip flexor injury strain, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2015).  For example, DC 5299 is used to identify unlisted musculoskeletal disabilities.  Limitation of motion of the hip can be rated under either DC 5251, 5152, or 5253.

Under DC 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees. 

Under DC 5252, limitation of flexion of the thigh, a 10 percent rating is warranted for flexion limited to 45 degrees. A 20 percent is assignable if flexion is limited to 30 degrees.  A 30 percent rating is assignable if flexion is limited to 20 degrees, and a 40 percent rating is assignable if flexion is limited to 10 degrees.

Under DC 5253, impairment of the thigh, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees. The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees, and normal flexion is to 125 degrees. Normal abduction is to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination in May 2006.  The Veteran stated that her hip is painful after standing more than 30 to 45 minutes.  She also indicated that her hip pain increased after 45 to 60 minutes of sitting.  She described the pain level as a two or three out of 10.  

On examination, flexion was 0 to 110 degrees on the left, and 0 to 120 degrees on the right.  After repetitive motion, the Veteran's left hip flexion improved to 0 to 130 degrees.  Extension and abduction were both 0 to 40 degrees, bilaterally. Adduction was 0 to 20 degrees bilaterally.  The VA examiner indicated that all of these motions were accomplished without any discomfort, though she did have some discomfort in her back with hip flexion.  The VA examiner diagnosed the Veteran with a hip flexor injury, strain, with discomfort and mild limitation in function.  Other than as noted above, there was no change in active or passive range of motion during testing against resistance, and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that her left pain was rated as two to three out of 10, occurring five days a week, with pain beginning in the afternoon and lasting throughout the rest of the day.  She stated that she had morning stiffness in the left hip, and that it improved with movement, activity, and stretching within an hour of getting up in the morning.  The Veteran reported that she had no swelling, but that she had some locking and catching with no instability.  She reported having fatigue of the left hip towards the end of the day.  The Veteran reported that she could stand for 30 to 60 minutes before the onset of increased pain, walk for up to an hour before the onset of discomfort, sit for up to 20 to 30 minutes before she needed to shift her position, avoided running, and was able to climb eight steps.  She stated that she had a normal gait, but noted having somewhat of a limp after prolonged walking and increased physical activity.  She indicated that she had flare-ups of this condition with increased activity in the summer months with outdoor activities, with pain severity increasing up to five to six out of 10 at least once a week.  She indicated that she takes Motrin and stretches to relieve the pain.

On examination, the VA examiner noted that there was no tenderness to palpation, no swelling, and no instability.  Alignment was normal.  Active and passive ranges of motion were tested.  Extension was decreased from zero to 25 degrees, with pain at 25 degrees.  Hip flexion was decreased from zero to 115 degrees, with pain at 90 degrees.  Adduction was zero to 35 degrees with pain at 35 degrees.  Abduction was zero to 50 degrees, with pain at 35 degrees.  External rotation was zero to 60 degrees with pain at 60 degrees.  Internal rotation was decreased from zero to 25 degrees, with pain at 25 degrees.  There was no additional loss of range of motion with repetitive motion testing.  The VA examiner diagnosed the Veteran with left hip strain with decreased range of motion.  He indicated that there was no other loss of coordination and no additional loss of range of motion due to painful motion or lack of endurance due to weakness or fatigue.

Based on the above evidence, a compensable rating is not warranted for limitation of motion under DC 5252, as the Veteran's flexion of the thigh has been greater than 45 degrees throughout the appeal period.   A compensable rating is also not warranted for limitation of extension of the thigh under DC 5251, as the Veteran's extension of the thigh has not been limited to five degrees throughout the appeal period.   Furthermore, the claims folder contains no reports of ankylosis of the hip, limitation of abduction such that motion is lost beyond 10 degrees, limitation of adduction such that the Veteran cannot cross legs, and limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, flail hip joint, or impairment of the femur with nonunion, malunion, or fracture of the surgical neck with false joint.  Therefore, DCs 5250, 5253, 5254, and 5255 are not applicable.

Under 38 C.F.R. § 4.71a, DC 5003, where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion. The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion. The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

During the May 2006 and January 2010 VA examinations, the Veteran described additional functional impairment of the left hip during flare-ups due to the pain, painful motion, premature or excess fatigability, and weakness.  She also described these symptoms in her June 2010 statement and December 2011 Board hearing.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the minimum compensable initial rating for a left hip disability is warranted based on painful motion, prior to January 21, 2010.  38 C.F.R. §§ 4.59.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for a left hip flexor injury strain, left ankle tendonitis, left knee tendonitis, a right ankle disability, and residuals of left foot fourth metatarsal healed fracture.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left hip, left knee, left foot, and bilateral ankle disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain, stiffness and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's left hip, left knee, left foot, and bilateral ankle disabilities are manifested by symptoms of limitation of motion, stiffness, painful motion, and pain, stiffness, and swelling on standing, sitting, and walking.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to her service-connected disabilities. Therefore, entitlement to a TDIU is not considered part of the present appeal.




ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for left ankle tendonitis, prior to January 21, 2010, is granted.

Entitlement to an initial disability rating of 10 percent, but no higher, for left knee tendonitis, prior to July 2, 2012, is granted.

Entitlement to an initial disability rating of 10 percent, but no higher, for a left hip disability, prior to January 21, 2010, is granted.


REMAND

As noted above, the Court granted the JMR, finding that the Board erred insofar as it did not suggest that, in light of the Veteran's reports that she had been told by her doctor that her back condition was related to her service-connected orthopedic disabilities, she should have those medical opinions reduced to writing.  Therefore, a remand is necessary to provide the Veteran with the opportunity to submit a medical opinion from her physician corroborating her account of the conversations she had with him.  

During the December 2011 Board videoconference hearing, the Veteran stated that she had been treated at University Hospital for her low back disability.  These records are not in the claims file, and it does not appear that the VA has attempted to obtain these records.  Therefore, the VA must attempt to obtain a release for the records from the Veteran.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she submit any written private medical statements regarding the etiology of her low back disability.  Allow adequate time for a response.

2. Contact the Veteran and request the appropriate release to obtain the Veteran's relevant private treatment records for a low back disability from University Hospital.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the appellant and his representative and give him an opportunity to submit such information.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


